This matter comes before the Court on plaintiff's petition for a writ of certiorari and also by appeal. The plaintiffs and appellants were convicted in the District Court of Box Elder County, Utah, of the crime of obtaining money and property under false pretenses.
Except for the problems arising about procedure to get this case before this Court, we are confronted with just two contentions. The first is that the information upon which appellants here, defendants below, stood trial, does not state a public offense, and the second, that the facts proved were insufficient to constitute the crime of which said defendants were convicted. *Page 249 
The information filed by the District Attorney of the First Judicial District is exceptionally verbose and because of repititions and the inclusion of evidentiary matters is extremely difficult to read with understanding. To copy the information in haec verba would be useless, but to set forth the essential statements of the pleading should present our first problem with clarity.
Instead of calling the defendants by name and continuously repeating these, we shall substitute for their names "defendants" and we shall omit the use of the numerous adjectives used by the pleader alleging false and fraudulent intentions of the accused, and we shall omit the many allegations of evidentiary matters which are not essential to the charge. With these substitutions and deletions, the pleading is as follows: The District Attorney, by this information, accuses the defendants of the crime of obtaining property and money by false pretenses, a felony, as follows, to wit: (1) That on the 20th day of November, 1940, at Brigham City, Box Elder County, Utah, said defendants, being engaged in the automobile business, made an automobile trade with Vergil Hansen. (2) The defendants then and there fraudulently represented to said Vergil Hansen that they would allow him a trade-in value of $475 on an old Plymouth car and would deliver to him a new 1941 Plymouth sedan, free and clear of any and all encumbrances, upon a cash payment of $541.38. (3) And thereafter, on or about December 24, 1940, Vergil Hansen, still relying on and believing said statements, accepted delivery of said 1941 Plymouth sedan and paid over to said defendants the sum of $541.38. (4) That immediately before the payment of the balance of the purchase price of said 1941 Plymouth sedan in the sum of $541.38, said defendants knowingly and fraudulently, with intent to cheat said Vergil Hansen of $541.38 and his old car, caused said 1941 Plymouth sedan to be registered with the State Tax Commission of Utah in the name of Platt Ballaine, and then and there obtained a loan upon said car in the sum of $888.66 from the Continental National Bank  Trust Company of Salt *Page 250 
Lake City by placing a lien thereon. (5) That said defendants did not, at any time, deliver said automobile and the title thereto to said Vergil Hansen, free and clear of any and all encumbrances and liens, as they represented they would do. (6) That as a result of said acts of said defendants, said Vergil Hansen was required to pay to said Continental National Bank  Trust Company of Salt Lake City the sum of $532.30 in order to clear said lien, so as to protect said automobile.
The usual language appears at the conclusion that all of such acts were done contrary to the provisions of the statutes and against the peace and dignity of the State of Utah. The information is dated March 4, 1942, and signed by the District Attorney, pro tem.
The information contains a statement in connection with the allegations set forth as No. (3) above, in substance, that Vergil Hansen, still relying upon the false and fraudulent statements, accepted delivery of the 1941 Plymouth sedan from said defendants and paid over to them as the balance of the purchase price of said automobile the sum of $541.38, upon the fraudulentrepresentations of said defendants, that they would immediatelydeliver to Vergil Hansen title to the 1941 Plymouth free andclear of any liens and/or encumbrances of any nature whatsoever.
The inclusion of the italicized statement apparently is the principal source of difficulty in passing upon the pleading before us. We are not here concerned with a short form pleading. The District Attorney obviously has attempted to set forth every necessary element of the alleged crime. On          1 several occasions this Court has announced the necessary elements of the offense of obtaining property by false pretenses. It did in State v. Howd, 55 Utah 527, 188 P. 628, and in more recent decisions has reaffirmed its holding in that case. See State v. Casperson, 71 Utah 68, 262 P. 294; State
v. Morris, 85 Utah 210, 38 P.2d 1097. *Page 251 
In State v. Timmerman, 88 Utah 481, 55 P.2d 1320, 1322,56 P.2d 1354, this Court again set out the necessary elements of the crime in somewhat different language and arrangement. Here the Court announced the necessary elements under five headings:
"(1) There must have been false or fraudulent representations or pretenses. (2) The representations must have been made knowingly and designedly. (3) There must have been a concurring intent to cheat or defraud the person to whom the false or fraudulent representations or pretenses were made. (4) Something of value must have been obtained because of the false or fraudulent representations or pretenses. And (5) the party to whom the false or fraudulent representations or pretenses were made must have parted with something of value in reliance upon the false or fraudulent representations or pretenses, believing them to be true. R.S. 1933, 103-18-8."
The statute relied upon in the present action is the same one analyzed in the Timmerman case. We have the benefit of these decisions to guide our study of the information with which we are now confronted. There are also other               2 opinions of this Court relating to the statute which will lend enlightment. In State v. Fisher, 79 Utah 115,8 P.2d 589, in passing upon the sufficiency of an information, this Court declared that the sufficiency of the information must be tested by its allegations, not by evidence introduced at the trial.
With these holdings in mind, we shall examine the information filed in the instant case. First, we shall give our attention to the italicized clause, heretofore referred to. We believe it proper to determine whether, under the provision of our Code, Sec. 105-21-42, U.C.A. 1943, this clause may be           3 disregarded as surplusage, and if so, whether we would be justified in so doing. We are of the opinion that under the Code provision referred to this clause could be considered surplusage. It neither helps the pleading by adding any material elements, nor does it harm it by changing the nature of the alleged offense. Its inclusion makes the pleading more difficult to understand and necessitates a more critical analysis. The clause *Page 252 
recites an alleged promise of the defendants to immediately deliver to the purchaser title to the 1941 sedan. The allegation is not necessary, for when the defendants made the delivery of the new car and accepted the balance of the purchase price, which constituted payment in full, the law imposed upon them the obligation of giving clear title. However, as the District Attorney saw fit to include the statement and as the case was tried with it remaining in the information, we shall not disregard the clause, but leave it intact.
Are all the essential elements of the offense set forth in the pleading? Does the information allege facts which nullify the charge? The pleading contains every essential element. We have so concluded, fully aware that the law is well settled that the crime of obtaining property or money by false          4 pretenses does not lie when based upon a representation that the promisor will do something in the future. It is essential that the representation be made relative to a material fact. See 35 C.J.S., False Pretenses, p. 646, § 8.
The information, after its introductory phrase, in substance alleges, that on or about November 20, 1940, at Brigham City, Utah, the defendants made an automobile trade with Vergil Hansen. Here we have an allegation of time, place and parties. Then follows, that the defendants agreed to give Hansen a trade-in credit on a new car in the sum of $475 for his old Plymouth, and to deliver to him a new 1941 Plymouth sedan, free and clear of any and all encumbrances upon Hansen paying the balance of the purchase price in the sum of $541.38. It is obvious that this is an allegation of a promise to do something at some future time. Credit was to be given for the old car. From the promise, Hansen knew he was to receive nothing but credit for the trade-in until some future time, when the promised 1941 Plymouth was to be delivered. In making the deal, Hansen placed confidence in the defendants. Had the defendants, after crediting Hansen on their books with *Page 253 
$475, refused or been unable to make delivery of the new car, Hansen's only redres would have been through civil action.
The allegations of the pleading up to this point are in fact and effect very similar to those in State v. Howd, supra. However, the second part of this paragraph is quite different. It alleges that at some time in the future the defendants will deliver a new car free and clear of encumbrances and at the same time Hansen shall pay the balance of the purchase price. This allegation is conditioned upon mutual performance.
Except to give the complete story of the transaction, these allegations could be discarded. The real meat of the charge comes at that time when the future time fixed by the parties arrived, and then constituted the present.
Then, according to the pleading, Hansen, relying upon the representations made by the defendants, accepted delivery of the new 1941 Plymouth sedan and paid the defendants the sum of $541.38. The defendants knew they were entitled to this payment only upon delivery of the car free of any and           5 all encumbrances. The purchaser relied upon the promise, which at the time of the transaction last referred to became a present factual representation that the car was free of all liens and encumbrances. When accepting payment in full, failure of defendants to disclose the existence of a lien and relate the truth to the purchaser constituted a false pretense, just as effective as had the defendants stated, "Give us your money. Here is the car. It is free from all liens and encumbrances. We will deliver license plates to you in the morning." Fraud by silence, when circumstances require honest disclosure, may constitute grounds for prosecution as well as false statements. See 22 Am. Jur. 455, §§ 18, 19, footnote 10.
The fourth paragraph of the charge alleges criminal intent. In substance, it says that immediately before payment of the balance of the purchase price, the defendants knowingly and fraudulently, with intent to cheat Vergil Hansen, caused the new 1941 Plymouth to be registered in *Page 254 
the name of Platt Ballaine, and then and there obtained a loan on said car for $888.66 from the Continental National Bank  Trust Company by placing a lien upon said automobile. Then the pleading alleges failure to deliver clear title and damage to Hansen.
The purchaser got the automobile he traded for upon payment of the balance of the purchase price, but he never did, according to the pleading, receive clear title to the car. The law imposes certain obligations on a seller of personal property. At the time of delivery, when payment in full is made, there is an implied warranty that the seller has the ownership of the property or the right to sell, free and clear of encumbrances. Sec. 81-1-13, R.S.U. 1933 (now the same section in U.C.A. 1943), under the title, "Implied Warranties of Title," provides:
"In a contract to sell or a sale, unless a contrary intention appears, there is:
"(1) An implied warranty on the part of the seller that in the case of a sale he has a right to sell the goods, and that in case of a contract to sell he will have a right to sell the goods at the time when the property is to pass.
"(2) An implied warranty that the buyer shall have and enjoy quiet possession of the goods as against any lawful claims existing at the time of the sale.
"(3) An implied warranty that the goods shall be free at the time of the sale from any charge or encumbrance in favor of any third person, not declared or known to the buyer before or at the time when the contract or sale is made * * *."
The information, as shown by the foregoing examination, and being put to the tests as provided in Mr. Justice Moffat's opinion in State v. Timmerman, supra, shows clearly that it contains every essential element of the charge. There is not anything unusual about the transaction related in this case, except that the defendants, after being paid in full, failed to deliver clear title. The purchaser, upon delivery of the car, paid his money just as he might to a *Page 255 
merchant when buying a hat. The obligations under the law relative to sellers are the same whether one dealer sells hats and another sells automobiles.
It is common knowledge that generally, after an automobile is purchased, the buyer must wait some time for service and title to the car before he can take possession and drive away. When a dealer makes a sale of a car it is his duty, if paid in full, to give title immediately. Because of the nature of the business, this may take several minutes or an hour or two, and under some circumstances may take a day or more. Such circumstances do not place the dealer in the position that he need not give title because allowed the common time of business to deliver title and plates, as is customarily done.
It is contended that the italicized clause of the information that Hansen accepted delivery of the car upon defendants' promise that they would immediately deliver title, nullifies the charge, for the purchaser was advised he was not to have title until some future time. This is untenable. The                  6 purchaser was to be given title immediately after payment. This means he was to be given title just as soon as this could possibly be done in the usual performance of business. Immediately is defined as "without intervention; without delay; instantly; at once."
The information is sufficient and does not need support from the record. The record contains sufficient evidence to warrant submission of the case to the jury. We find no prejudicial error in the record, and as there was sufficient evidence to submit to the jury, we shall not disturb the jury's verdict in the case.
The judgment of conviction is affirmed.
LARSON, J., concurs.